Citation Nr: 1137966	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  06-21 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from March 1953 to March 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Tiger Team in Cleveland, Ohio.

The Veteran was scheduled for a hearing before a Veteran's Law Judge but had to cancel due to illness.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right knee disability did not have onset prior to or during service and is not otherwise related to service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by service.  38 U.S.C.A.  §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veteran's service records are deemed to have been lost in a fire at the National Personnel Records Center (NPRC).  In such cases, the Board has a heightened duty to explain its decision and to consider carefully the benefit of the doubt rule where applicable.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This does not mean that there is a lower legal standard for proving a claim for service-connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The following analysis has been undertaken with this heightened duty in mind.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

As noted above, original service treatment records are fire-related.  However, information from the Hospital Admission Card data files, created by the Office of the Surgeon General, Department of the Army, has been obtained.  These records indicate that the Veteran had an orthopedic problem in August 1953 that did not pre-exist service.  It appears that surgery was recommended.  In October 1953, the Veteran was diagnosed with internal derangement of the knee, which required surgery.  It appears that the disability existed prior to entry to active service; however, based upon the available records and previous recommendation of surgery, it is possible that the condition is the same as noted in August 1953 which was found to have not preexisted service.  He also suffered a knee sprain in December 1954 because of twisting, turning, slipping, running, etc.  Unfortunately, the records do not indicate whether the knee in question was the left or right.  

In a September 2005 statement, the Veteran indicated that the left knee was injured and operated on during service.  Consequently, the Board finds that the available STRs reflect no complaints of, treatment for, or a diagnosis related to the right knee or any symptoms reasonably attributed thereto.

Next, post-service evidence does not reflect low back symptomatology for many years after service discharge.  Specifically, a September 2005 VA outpatient treatment record shows complaints of bilateral knee pain.  The doctor noted right knee tenderness; however, the diagnosis only indicated left knee degenerative joint disease.  September 2005 x-rays indicate bilateral degenerative changes.  This is the first recorded symptomatology related to a right knee disability, coming some 50 years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.

In addition to the absence of documented post-service symptomatology related to the right knee for many years, the evidence includes the Veteran's statements asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498.  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.          § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran's reported history of continued symptomatology since service, while competent, is nonetheless not credible.  First, he has submitted several statements indicating that he was drafted into the U.S. Army in 1953 and was accepted despite having bad knees.  Unfortunately, no evidence, to include buddy statements, has been submitted to support this allegation of having pre-existing knee disabilities.  Second, he indicated that he jumped off a tank and injured his left knee during service.  The injury required left knee surgery.  Neither he nor the available STRs indicate that he injured the right knee during this incident.

Subsequent to service, he was treated through "comp".  Treatment included left knee drainage and the use of ice and heat packs.  He was unable to obtain treatment records from his prior employers because the companies either went out of business or did not keep old records.  Unfortunately, the Veteran's lay statements appear to show continuity of treatment and complaints related to the left knee, which has already been service connected.  While he claims that his right knee was bad prior to, during and subsequent to service, his statements and treatment records fail to indicate a right knee injury or treatment.  Specifically, VA treatment records show no complaints related to the right knee until 2005, weighing against a finding of continuity of symptomatology.

The Board also emphasizes the multi-year gap between discharge from active duty service (1955) and initial reported symptoms related to a right knee disability in approximately 2005 (nearly a 50-year gap), which weighs against a finding of continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time between service and initial symptoms of disability).

The Board also considered the buddy statement from L.K., which indicates that he served with the Veteran at Fort Hood.  He said the Veteran had knee surgery shortly after he arrived at Fort Hood in 1953 and that the Veteran walked with a limp after separation.  Unfortunately, L.K. did not indicate whether he had observed the Veteran's alleged right knee injury or symptoms during or since service.

In sum, the Board has weighed the lay statements as to continuity of symptomatology and finds the current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's right knee disability to active duty, despite his contentions to the contrary.

To that end, the Board places significant probative value on a July 2006 VA examination undertaken specifically to address the issue on appeal.  The examiner reviewed the claims file and interviewed and examined the Veteran.  There is no indication that the examiner was unaware of any pertinent fact when rendering his opinion, discussed below.  Therefore, the examination is adequate for rating purposes.

The examination report summarizes the Veteran's treatment during service, including his in-service surgery on the left knee, and notes his allegation of having had bad knees prior to, during, and since service.  The examiner pointed out that available treatment records dating from 2000 to 2004 fail to show treatment of the knees and that X-rays dated September 2005 show degenerative changes of both knees.  The Veteran stated that other than pain, his right knee was not much of a problem and did not cause locking, instability, or flare-ups.  The examiner said he uses a cane to walk primarily because of his left knee.  He has not suffered injury to the right knee.  The physical evaluation showed full range of motion of the right knee without indication of pain, weakness or fatigue.  No other symptoms of a disability were present.  

The examiner found that the right knee exhibited normal primary aging arthritis and opined that it is not related to service.  Since there is no contradicting medical evidence of record, the Board finds the VA examiner's opinion to be of great probative value.

The Board has considered the Veteran's statements asserting a nexus between his currently diagnosed right knee disability and service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, degenerative joint disease is not the type of disorder that lay persons can provide competent evidence on questions of etiology or diagnosis.

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

The Board has considered the issue of service connection for a knee disability secondary to the problem with the other knee, however, since the Veteran has been diagnosed only with age-related arthritis, has not been found to have suffered an injury during service, has not been found to have suffered symptomatology since service, and no disability is indicated by medical providers other than this age-related problem, and because there is no contradicting medical evidence of record, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  Simply stated, the Veteran does not have a secondary disability related to his service connection knee disability, but age-related arthritis, a disability with a clear cause (age) that provides probative evidence against a finding that the Veteran has had a right knee disability related to anything other than age.  As such, the appeal is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Because the initial adjudication was issued in August 2005, prior to the Court's holding in Dingess, Dingess notice was not provided until March 2006.  Regardless, any error is deemed harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  The Veteran submitted statements and buddy statements and was afforded a VA medical examination in July 2006.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a right knee disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


